*43OPINION.
Aeundell :
The question of law raised by the stipulation of the parties has already been decided by the Board in the Appeal of L. S. Ayers & Co., 1 B. T. A. 1135. This decision has been consistently upheld. We there held that the invested capital of a corporation *44may not be reduced in determining the extent to which a dividend is paid from current earnings of a year by a so-called tentative tax. It follows that the tax liability herein should be computed without adjustment on account of a tentative tax. Based on the facts as stipulated the tax liability is determined to be $84,125.71. As there has heretofore been assessed $88,028.84 and a payment of $85,666.03 has been made, there is an overpayment in the amount of $1,540.32 and in addition an overassessment in the amount of $2,362.81.
Judgment will be entered for the fetitioner on the issues raised, after 15 days' notice, under Rule 50.
Considered by Sterniiagen and Murdock.